Title: From George Washington to Richard Peters, 12 April 1794
From: Washington, George
To: Peters, Richard


          
            Dear Sir,
            Saturday. 12th Aprl [1794]
          
          If you are done with the Pamphlets & Papers which I put into your hands, be so good
            as to return them, as the Gentleman from whom they were taken, when sent to you, has had
            no opportunity yet of forming an opinion on them.
          Such observations as you have made I would thank you for. Yours
            &ca
          
            G: Washington
          
        